In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00362-CR
                                  No. 07-16-00363-CR


                     CHRISTIAN LEVI NEWMAN, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 396th District Court
                                  Tarrant County, Texas
     Trial Court Nos. 1436912D & 1453371D, Honorable George W. Gallagher, Presiding

                                  October 27, 2016

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Pending before the Court are the motions of appellant Christian Levi Newman to

dismiss his appeals.1 Appellant and his attorney have both signed the motions. TEX. R.

APP. P. 42.2(a). No decision of this Court having been delivered to date, we grant the




      1
        The appeals were transferred from the Second Court of Appeals to our Court
under an order of the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West 2013); TEX. R. APP. P. 41.3 (precedent of transferor court).
motions. Accordingly, the appeals are dismissed. No motions for rehearing will be

entertained and our mandates will issue forthwith.




                                               James T. Campbell
                                                   Justice


Do not publish.




                                           2